                     Case 2:21-mj-03826-DUTY Document 1 Filed 08/17/21 Page 1 of 2 Page ID #:1
                                  AO 91(Rev.5/85) Criminal Complaint




                                          United States District Court
              LODGED
     CLERK, U.S. DISTRICT COURT


       08/17/2021
                                                                                                     FILED
                                                                                           CLERK, U.S. DISTRICT COURT
             DM
 CENTRAL DISTRICT OF CALIFORNIA
     BY: ___________________ DEPUTY
                                                    CENTRAL DISTRICT OF CALIFORNIA            August 17, 2021


                   UNITED STATES OF AMERICA                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                       CD
                                                                                           BY: ___________________ DEPUTY




                   V.


          RODRIGUEZ, Cesar Aguilar                                       CRIMINAL COMPLAINT
             REG#: 71240-298
                                                                          CASE NUMBER: 2:21-mj-03826

       I, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about August 7, 2021, in Santa Barbara County, in the Central District of
California, defendant Cesar Aguilar Rodriguez (“RODRIGUEZ”) did escape from the custody of the United
States Attorney General, in violation of Title 18 United States Code, Section 751. I further state that I am a
Deputy United States Marshal, and that this complaint is based on the following facts:

       On or about August 9, 2021, the United States Marshals Service received information from
C. Rodriguez, Acting Warden at Federal Prison Camp (“FPC”) in Lompoc, California, located at 3600 Guard
Road, Lompoc, California, within the Central District of California, stating that on or about August 7, 2021,
RODRIGUEZ had escaped from federal custody when he was found missing from a routine inmate check.
According to Bureau of Prisons (“BOP”) records, RODRIGUEZ is described as a white Hispanic male,
approximately 5 feet, 11 inches tall, weighing approximately 190 pounds, with black hair and brown eyes.
RODRIGUEZ was born May 16, 1992 and is a United States citizen.

       Based on my review of institution and court records, I learned that on September 27, 2019,
RODRIGUEZ was sentenced in the United States District Court for the Southern District of California by Judge
Cathy Ann Bencivengo to the custody of the BOP for one hundred twenty months (120) with a term of five (5)
years of supervised release to follow for his conviction of 21 U.S.C. §§ 841(a)(1), 846: Conspiracy to Distribute
Methamphetamine and Heroin, in case number 3:18-CR-02970-CAB-4.

       On or about September 30, 2019, RODRIGUEZ was designated by the BOP to serve his sentence at
Federal Correction Institution (“FCI”) in Lompoc, California, located at 3600 Guard Road, Lompoc, California.
On May 10, 2021, RODRIGUEZ was transferred by the BOP from FCI Lompoc to FPC Lompoc.
RODRIGUZ was originally scheduled to be release date on January 15, 2028.

        On August 7, 2021, at the 10:00 p.m. inmate count, it was noted that one inmate was missing. A bed
count was conducted and completed at approximately 10:05 p.m., confirming that the missing inmate was
RODRIGUEZ. BOP officials at FCI Lompoc tried to determine his whereabouts by inquiring with local law
enforcement and local hospitals, which produced no results. RODRIGUEZ did not have authorization to leave
the facility. On August 7, 2021, RODRIGUEZ was placed on escape status by the BOP. RODRIGUEZ’s
whereabouts are currently unknown.

//
        Case 2:21-mj-03826-DUTY Document 1 Filed 08/17/21 Page 2 of 2 Page ID #:2
//
Continued on the attached sheet and made a part hereof:  Yes  No


Attested to by the applicant in accordance with the
requirements of Fed. R. Crim. P. 4.1 by telephone,
                                                       /s/ Larry Williams
                                                      Signature of Complaint
                                                      Larry Williams
                                                      Deputy U.S. Marshal

August 17, 2021                                       at Los Angeles, California
Date                                                  City and State




Hon. Alka Sagar, U.S. Magistrate Judge
Name & Title of Judicial Officer                      Signature of Judicial Officer

AUSA Anna Farias-Eisner (x2170)
